Citation Nr: 0413278	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to an effective date earlier than August 23, 
1990, for the award of service connection for residuals of 
left knee injury.

3.  Entitlement to an effective date earlier than June 6, 
1989, for the award of service connection for left trochanter 
bursitis.

4.  Entitlement to service connection for gastrointestinal 
disability as secondary to medication taken for service-
connected left heel disability.

5.  Entitlement to service connection for sepsis as secondary 
to service-connected sinusitis.

6.  Entitlement to an initial rating in excess of 30 percent 
for major depression.

7.  Entitlement to an initial compensable evaluation for 
residuals of left knee injury.

8.  Entitlement to an initial rating in excess of 10 percent 
for left trochanter bursitis.

9.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 for the period from January 
17, 1978, to June 6, 1989.

10.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  When this case was before the Board in 
September 2002, some of the issues on appeal were decided 
while others were remanded for additional development.

(Parenthetically, the Board notes that in September 2002, the 
Board also remanded the additional issue of entitlement to a 
program of vocational rehabilitation training in accordance 
with the provisions of Chapter 31, Title 38, United States 
Code.  The Board notes that this issue has not yet been 
certified for appeal and is not before the Board at this 
time.)


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished with respect to the issues 
decided herein.

2.  The veteran's hemorrhoids are currently manifested by 
mild to moderate symptomatology; the hemorrhoids are not 
large, thrombotic, or irreducible with excessive redundant 
tissue.

3.  An informal claim for service connection for left knee 
disability was received by the RO from the veteran on August 
21, 1990.

4.  The RO thereafter awarded service connection for 
residuals of left knee injury effective August 23, 1990.

5.  An informal claim for service connection for left hip 
disability was received by the RO from the veteran on June 6, 
1989.

6.  The RO thereafter assigned an effective date of June 6, 
1989, for the award of service connection for left trochanter 
bursitis effective June 6, 1989.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2003). 

2.  The assignment of an effective date of August 21, 1990, 
but no earlier, is warranted for the award of service 
connection for residuals of left knee injury.  38 U.S.C.A. §§ 
1110, 1131, 5110 (West 2002); 38 C.F.R. §§ 3.310, 3.400 
(2003). 

3.  The assignment of an effective date earlier than June 6, 
1989, for the award of service connection for left trochanter 
bursitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002); 38 C.F.R. §§ 3.310, 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim for an increased rating for service-connected 
hemorrhoids. 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

With respect to the veteran's claim for an increased rating 
for hemorrhoids, the record reflects that through the 
statement of the case, the supplemental statement of the case 
and letters from the RO to the veteran, in particular a March 
2001 letter, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Although the RO did not specifically request the veteran to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or to provide the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Moreover, the RO provided the 
notice required under the VCAA prior to adjudicating the 
veteran's claim in June 2001.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

The record also reflects that all available post-service 
medical evidence identified by the veteran has been obtained.  
In addition, the veteran has been afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

With regard to the veteran's claims for earlier effective 
dates, the Board notes that VA's General Counsel has held 
that the notification requirements of the VCAA are not 
applicable to appeals such as the current one involving a 
notice of disagreement with the effective date of an award.  
See  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound 
by this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

Accordingly, with regard to the issues decided herein, the 
Board is satisfied that no further development of the record 
is required.

Hemorrhoids

The veteran contends that he is entitled to a compensable 
rating for his hemorrhoids.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected hemorrhoids are currently 
evaluated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which provides that a noncompensable 
evaluation is warranted for mild or  moderate hemorrhoids.  A 
10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  

In the case at hand, the veteran raised a claim for an 
increased (compensable) rating for hemorrhoids during a March 
1996 personal hearing.  He testified that his hemorrhoids 
were "much worse" at the time of his discharge than they 
were currently.  He also testified that he had never 
undergone surgery for his hemorrhoids.  He used Preparation H 
and glycerin suppositories daily; he also tried to control 
his hemorrhoids with his diet.  The veteran reported 
experiencing pain and some bleeding.  He testified that 4 to 
6 times a year, his hemorrhoids "popped out" and he had to 
push them back in.

An August 1996 VA clinical record notes that the veteran was 
seen with complaints of diarrhea, abdominal pain and 
bloating.  Sigmoidoscopy revealed no masses, fissures, or 
fistulas in the rectum.  The vascularity appeared entirely 
normal.

An April 2001 VA examination report notes that the veteran 
reported using over-the-counter hemorrhoidal suppositories 
twice a day.  He stated that twice a month, on average, his 
hemorrhoids "pop out" with bowel movements; he then pushes 
them back into the rectum.  When this occurs, he has rectal 
pain for about 4 days.  The veteran also complained of a 
small amount of bleeding 4 to 6 times a month.  In addition, 
the veteran complained of pain with each bowel movement, 
usually twice a day.  Between bowel movements, there was no 
pain.  He denied any problems with itching or soiling 
himself.  He indicated that he watched his diet to prevent 
any hemorrhoidal problems.  The examiner noted that the 
veteran moved easily and was in no distress.  Examination of 
the rectal area revealed no active bleeding and no skin 
changes.  Internal hemorrhoids were noted at 3 o'clock and 9 
o'clock; there was no active bleeding internally.  No rectal 
fissures were observed.  The diagnosis was internal 
hemorrhoids.  The examiner noted that there were no 
employment limitations based on the veteran's hemorrhoidal 
condition.

While the veteran was noted to have internal hemorrhoids on 
his most recent VA examination, there is no objective 
evidence of large, thrombotic, or irreducible hemorrhoids, or 
of excessive redundant tissue.  The examining physician found 
no evidence of bleeding or fissures despite the veteran's 
complaints of occasional bleeding.  The evidence  supports a 
conclusion that the veteran's hemorrhoids are mild to 
moderate and warrant a noncompensable evaluation. 

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an increased (compensable) 
rating for hemorrhoids must be denied.  38 C.F.R. § 4.3 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Earlier Effective Dates

The veteran contends that he is entitled to earlier effective 
dates for the awards of service connection for residuals of 
left knee injury and left trochanter bursitis.

The law governing the assignment of an effective date for an 
award of disability compensation is set forth at 38 U.S.C.A. 
§ 5110(b)(1), which provides that: [t]he effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release [from service] 
if application therefor is received within one year from such 
date of discharge or release.  See also 38 C.F.R. § 
3.400(b)(2) (to the same effect).  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  38 C.F.R. § 3.155.  

Historically, the veteran separated from military service in 
January 1978.  In June 1978, the veteran filed a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
which he asked for service connection for "glass in left 
heel."  No mention was made of a left knee disability or 
left hip disability.

On June 6, 1989, the veteran submitted a statement wherein he 
indicated that he wanted to submit a new claim; he stated 
that he was favoring his service-connected left heel, thereby 
affecting his left hip.  

On August 21, 1990, the veteran submitted a statement 
indicating that he was experiencing increasing disability.  
Specifically, he stated that his left heel disability was 
causing problems with his left knee.

With regard to the veteran's left knee disability, the Board 
finds that the earliest date that the veteran submitted a 
document that can be construed as a claim for service 
connection for left knee disability is August 21, 1990, which 
is more than one year after the veteran's discharge from 
service.  The RO ultimately granted service connection for 
residuals of left knee injury, effective August 23, 1990.  
This is the date stamped on the front of the veteran's claim; 
however, August 21, 1990, is stamped on the back of the 
claim.  

Because the veteran's initial, pending claim of service 
connection for left knee disability was received by the RO on 
August 21, 1990, the appropriate effective date of  the award 
of service connection for this disability is August 21, 1990.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

With regard to the veteran's left hip disability, the record 
does not establish that any claim for service connection for 
left hip disability (formal or informal) was filed with VA 
prior to June 6, 1989, several years after the veteran's 
discharge from active military service.  On that date, the 
veteran submitted a statement wherein he indicated that he 
wanted to submit a new claim; he stated that he was favoring 
his service-connected left heel, thereby affecting his left 
hip.  While the record does reflect that the veteran was seen 
with complaints of left hip disability as early as December 
1978, years before he filed his claim in 1989, evidence as to 
earlier complaints for the condition subsequently service 
connected is not determinative of the question of whether an 
earlier effective date for the award of service connection is 
warranted.  As previously noted, the pertinent regulation 
clearly provides that in cases where the application for 
compensation is not filed until more than one year from 
release of service, the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).  Here, 
there simply is no evidence that the veteran filed a claim 
for compensation for left hip disability until June 6, 1989.  
Hence, June 6, 1989, must be considered the date of claim for 
effective date purposes.

As the record in this case clearly is devoid of any document  
that can be construed as a claim for service connection for 
left hip disability prior to June 1989-a date more than one 
year following the date of service discharge-there simply is 
no legal basis for assignment of an effective date for a 
grant of service connection for this disability earlier than 
June 6, 1989, the date of claim.  Hence, the claim for an 
earlier effective date for the award of service connected for 
left trochanter bursitis must be denied.  


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.

An earlier effective date of August 21, 1990, for the award 
of service connection for residuals of left knee injury is 
granted.

An effective date earlier than June 6, 1989, for the award of 
service connection for trochanter bursitis is denied. 


REMAND

The liberalizing provisions of the VCAA and the regulations 
implementing it are applicable to the remaining issues on 
appeal.

With respect to the claim for service connection for 
gastrointestinal disability as secondary to medication taken 
for service-connected left heel disability, there is nothing 
in the record that satisfies the notification requirements of 
the VCAA.  

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his remaining claims. 

With regard to the veteran's claim for service connection for 
sepsis as secondary to service-connected sinusitis, the 
veteran was admitted to the Cheyenne VA Medical Center (VAMC) 
with possible septicemia.  His physician, noting the 
veteran's history of left chronic maxillary sinusitis, 
stated, "whether we could be seeing this as a cause of a 
bacterial sepsis remains a possibility as well."  The Board 
notes that the veteran has not undergone a VA medical 
examination specifically for the purpose of determining the 
etiology of any currently diagnosed sepsis or residuals 
thereof.  For this reason, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002).

With regard to the veteran's claim for an initial evaluation 
in excess of 30 percent for major depression, the evidence of 
record indicates that the veteran was being seen for 
psychiatric complaints on a monthly basis at the Cheyenne 
VAMC.  While records from the Cheyenne VAMC dated through 
April 2001 are of record, there is no indication that the RO 
requested copies of the veteran's most recent treatment 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Furthermore, the record reflects 
that the veteran was most recently afforded a VA compensation 
and pension examination in July 2001, before his award of 
service connection in November 2001.  Therefore, after 
obtaining and associating with the record all outstanding 
pertinent medical records from the aforementioned VA medical 
facility, the RO should schedule the veteran for a VA 
examination. 

With regard to the veteran's claims for an initial 
compensable rating for residuals of left knee injury and an 
initial rating in excess of 10 percent for left trochanter 
bursitis, the Board has determined that the report of the 
veteran's most recent VA orthopedic examination in November 
2000 is not adequate for rating purposes because it does not 
address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 (2003).  Specifically, the examiner 
did not assess functional impairment due to pain, 
incoordination, weakened movement and excess fatigability in 
terms of additional degrees of limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, after 
obtaining up-to-date treatment records, the RO should 
schedule the veteran for a new VA examination.  

With regard to the veteran's claim for a TDIU, the Board 
notes that although the veteran has undergone several VA 
examinations, there is no opinion of record that addresses 
the sole impact of the veteran's service-connected 
disabilities on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the 
RO should obtain medical opinion as to whether the veteran's 
service-connected disabilities, either alone or in concert, 
render him unable to obtain or retain substantially gainful 
employment.  

Lastly, with respect to the veteran's claim for entitlement 
to a compensable evaluation for multiple, noncompensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 for the period from January 17, 1978, to June 
6, 1989, the Board finds that this issue is inextricably 
intertwined with the service connection issues discussed 
above.  Accordingly, the Board will defer adjudication of 
this issue.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With regard to the veteran's claim 
for service connection for 
gastrointestinal disability as secondary 
to medication taken for service-connected 
left heel disability, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.

2.  The RO should also undertake 
appropriate development to obtain a copy 
of any medical records, not already of 
record, pertinent to the veteran's other 
claims, including relevant treatment 
records from the Cheyenne VA Medical 
Center.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence. 

4.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any sepsis or 
residuals thereof.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed sepsis or residuals thereof 
were caused or chronically worsened by 
the veteran's service-connected 
sinusitis.  

The examiner should set forth the 
complete rationale for all opinions 
expressed.

6.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected major 
depression.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable. 

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

6.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected left knee and left hip 
disabilities.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies, including X-rays, 
should be performed.  

The examiner should undertake range of 
motion studies of the left knee and the 
left hip, noting the exact measurements 
for flexion and extension for the knee 
and thigh, and adduction and abduction 
for the thigh, specifically identifying 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the left knee locks and if so the 
frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work and provide the supporting rationale 
for this opinion.

7.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



